       Case 2:19-cv-05437-JJT Document 45 Filed 01/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Elvis Garcia, et al.,                              No. CV-19-05437-PHX-JJT
10                  Plaintiffs,                         ORDER
11   v.
12   Clayton W. Coady, et al.,
13                  Defendants.
14
15          This Court having considered the Parties’ Joint Motion for Approval of Settlement
16   for Plaintiff Elvis Garcia Only (“Motion”) (Doc. 44), and having found that the proposed
17   settlement meets the criteria of a good faith, full and final settlement of all FLSA and other
18   claims that were or could have been brought by Elvis Garcia;
19          IT IS ORDERED granting the Parties’ Joint Motion for Approval of Settlement for
20   Plaintiff Elvis Garcia Only (“Motion”) (Doc. 44).
21          IT IS FURTHER ORDERED approving the settlement between Plaintiff Elvis
22   Garcia and all Defendants in the amounts of $3,117.75 for unpaid overtime wages; for
23   $3,117.75 for liquidated damages; and $100.00 for additional consideration damages.
24          IT IS FURTHER ORDERED that within ten business days of Elvis Garcia, through
25   Plaintiff’s counsel, providing counsel for Defendants with a valid, completed and signed
26   IRS W-4 form for the unpaid overtime wages portion of the settlement; and a valid,
27   completed, signed IRS form W-9 for the non-wages, liquidated damages and other portions
28   of the settlement; and also providing a signed General Release of all Claims in the form
       Case 2:19-cv-05437-JJT Document 45 Filed 01/19/21 Page 2 of 2



 1   attached as Exhibit “A” to the Motion, that Defendants will issue checks payable to Elvis
 2   Garcia, with the check for wages reflecting applicable tax and FICA deductions and the
 3   check for the liquidated damages and additional consideration portions of the settlement
 4   with no deductions, and provide those checks to Plaintiffs’ counsel.
 5          IT IS FURTHER ORDERED THAT with regard to Plaintiff Elvis Garcia’s claim
 6   as the prevailing party for reasonable attorneys’ fees and taxable costs under 29 U.S.C.
 7   § 216(b), Plaintiff’s counsel, within ten days of this Order will provide Defendants’ counsel
 8   with supporting documentation and regarding the reasonableness of the fees and costs
 9   sought under LR 54.2, and within fifteen days of receiving such information, counsel for
10   Defendants and for Plaintiff Elvis Garcia will consult by telephone in a good faith attempt
11   to resolve the issue of attorneys’ fees and costs. Thereafter, if the Parties are unable to
12   satisfactorily resolve the issue of attorneys’ fees and costs within fifteen days, then Plaintiff
13   Elvis Garcia shall comply with the requirements of LR 54.2(b) – (f), with the Supporting
14   Affidavit and Response limited to nine pages, plus any exhibits, and the Reply limited to
15   six pages, with no exhibits. Thereafter this Court will determine if an oral argument on the
16   issues of attorneys’ fees and costs will assist this Court in determining the issue or not.
17          IT IS FURTHER ORDERED that upon this court’s ruling on attorneys’ fees and
18   costs, this action will be dismissed with prejudice as to Plaintiff Elvis Garcia only.
19          IT IS FURTHER ORDERED that the claims of the remaining two Plaintiffs’,
20   Rivaldo Godinez and Erika Spurgeon, will be set for a pre-trial status conference by
21   separate Order.
22          IT IS FURTHER ORDERED THAT Defendants may take the depositions of Elvis
23   Garcia and Rivaldo Godinez before February 12, 2021 and that further extensions will be
24   granted.
25          Dated this 19th day of January, 2021.
26
27                                            Honorable John J. Tuchi
                                              United States District Judge
28


                                                   -2-
